DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.

Status of the Claims
Amendment filed 2 May 2022 is acknowledged.  Claims 1, 14, 17, 21, and 23 have been amended.  Claims 1-17 and 21-23 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 14, 21, and 23, “the implanted region extending directly between the second buried semiconductor layer and the second doped portions,” “the well region extending directly between the buried layer and the first, second, third and fourth doped regions,” and, “wherein each of the doped regions is surrounded by and touches the well region on three sides,” respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 14, 21, and 23, “the implanted region extending directly between the second buried semiconductor layer and the second doped portions,” “the well region extending directly between the buried layer and the first, second, third and fourth doped regions,” and, “wherein each of the doped regions is surrounded by and touches the well region on three sides,” respectively must find support in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the limitation, “the implanted region extending directly between the second buried semiconductor layer and the second doped portions.”  This limitation is not supported by the disclosure as originally filed.  The implanted region (110) does not extends directly between the second buried semiconductor layer (106) and the second doped portions (119) because the first doped portions (118) are formed therebetween.
Claim 21 recites the limitation, “the well region extending directly between the buried layer and the first, second, third and fourth doped regions.”  This limitation is not supported by the disclosure as originally filed.  The well region (110) does not extends directly between the buried layer (104) and the first, second, third and fourth doped regions (118) because a buried layer (106) having the first conductivity type is formed therebetween.
Claim 23 recites the limitation, “wherein each of the doped regions is surrounded by and touches the well region on three sides.”  This limitation is not supported by the disclosure as originally filed.  Each of the doped regions (118) is surrounded by and touches the well region (110) on only two sides: an inner side surface and a bottom surface.
Claims 15-17 and 22 are rejected for merely containing the flaws of the parent claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 14-17, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation, “wherein the first, second, third, and fourth terminals include respective first, second, third, and fourth doped regions in the implanted region.”  It is unclear whether the first, second, third, and fourth doped regions are the same as, or distinct from, the previously-recited each of the first doped portions or the second doped portions of claim 1 off which the claim depends.  For the purposes of applying art, the first, second, third, and fourth doped regions will be interpreted as the first doped portion and the second doped portion of each of the first, second, third, and fourth terminals.
Claim 14 recites the limitation, “the implanted region extending directly between the second buried semiconductor layer and the second doped portions.”  It is unclear how the implanted region (110) extends directly between the second buried semiconductor layer (106) and the second doped portions (119) when the first doped portions (118) are formed therebetween.  For the purposes of applying art, the claim will be interpreted as the implanted region extending directly between the second buried semiconductor layer and the first doped portions.
Claim 21 recites the limitation, “the well region extending directly between the buried layer and the first, second, third and fourth doped regions.”  It is unclear how the well region (110) extends directly between the buried layer (104) and the first, second, third and fourth doped regions (118) when a buried layer (106) having the first conductivity type is formed therebetween.  For the purposes of applying art, the claim will be interpreted as the well region extending between the buried layer and the first, second, third and fourth doped regions.
Claim 23 recites the limitation, “wherein each of the doped regions is surrounded by and touches the well region on three sides.”  It is unclear how each of the doped regions (118) is surrounded by and touches the well region (110) on three sides.  At most, each of the doped regions is surrounded by and touches the well region on only two sides: an inner side surface and a bottom surface.  For the purposes of applying art, the claimed will be interpreted as wherein each of the doped regions is surrounded by and touches the well region on an inner side surface and a bottom surface.
Claims 4, 15-17, and 22 are rejected for merely containing the flaws of the parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Patent Application Publication 2020/0292631, hereinafter Sun ‘631) in view of Sun et al. (US Patent Application Publication 2017/0288131, hereinafter Sun ‘131), both of record.
With respect to claim 21, as best understood by Examiner, Sun ‘631 teaches (FIGs. 1A and 1B) a semiconductor device substantially as claimed, comprising:
an epitaxial layer (165) having a top surface and a first conductivity type (“second polarity type dopants”; see [0030]) over a semiconductor substrate (105) ([0020, 0030]);
a buried layer (115) having an opposite second conductivity type (“first polarity type dopants”; see [0022]) between the epitaxial layer (165) and the substrate (105) ([0022]);
a well region (120) having the second conductivity type (“the Hall plate 120 may be formed of the same material and dopants as the sensor well 115”; [0027]) within the epitaxial layer (165) ([0022]);
first, second, third and fourth terminals that include respective first (1301), second (1302), third (1303) and fourth (1304) doped regions (the doped regions are the terminals) having the second conductivity type (“first polarity type dopants”; see [0028]) within the well region (120), the doped regions having a greater dopant concentration (“heavily doped”; see [0028]) than the well region (“lightly doped”; see [0027]), the doped regions intersecting the top surface of the epitaxial layer and being spaced apart along the top surface, the well region extending directly between (see interpretation given in the 35 U.S.C. 112(b) rejection of claim 21 above) the buried layer (115) and the first, second, third and fourth doped regions ([0028]).
Thus, Sun ‘631 is shown to teach all the features of the claim with the exception of a polysilicon layer over the well region and the doped regions, and a dielectric layer touching the doped regions and the polysilicon layer.
However, Sun ‘131 teaches (FIGs. 2a and 2b) a polysilicon layer (134) over a well region (150) and doped regions (1401-1404), and a dielectric layer (132) touching the doped regions and the polysilicon layer ([0020-0021, 0045]) to vary a thickness of a Hall plate by adjusting the bias voltages on the sensor wells and the gate to produce a desired sensitivity ([0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Sun ‘631 further comprising a polysilicon layer over the well region and the doped regions, and a dielectric layer touching the doped regions and the polysilicon layer as taught by Sun ‘131 to vary a thickness of a Hall plate by adjusting the bias voltages on the sensor wells and the gate to produce a desired sensitivity.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘631 and Sun ‘131 as applied to claim 21 above, and further in view of Ausserlechner (US Patent Application Publication 2018/0031644, hereinafter Ausserlechner ‘644) of record.
With respect to claim 22, as best understood by Examiner, Sun ‘631 and Sun ‘131 teach the device as described in claim 21 above with the exception of the additional limitation further comprising an isolation region that surrounds the well region and includes a conductive connection to the epitaxial layer.
However, Ausserlechner ‘644 teaches (FIG. 2) a Hall sensor further comprising an isolation region (262) that surrounds a well region (110) and includes a conductive connection to an underlying isolation layer (260) to provide interconnection between a contact and said epitaxial layer ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Sun ‘631 and Sun ‘131 further comprising an isolation region that surrounds the well region and includes a conductive connection to the epitaxial layer as taught by Ausserlechner ‘644 to provide interconnection between a contact and the epitaxial layer.

Response to Arguments
Applicant’s amendments to claims 14 and 23 are sufficient to overcome the objections the drawings and the specification made in the final rejection filed 1 February 2022.  The prior objections to the drawings and the specification have been withdrawn.
Applicant’s amendments to claim 14 are sufficient to overcome the objection to claim 14 made in the final rejection filed 1 February 2022.  The objection to claim 14 has been withdrawn.
Applicant’s amendments to claims 14, 17, and 23 are sufficient to overcome the 35 U.S.C. 112(a)&(b) rejections of claims 14-17 and 23 made in the final rejection filed 1 February 2022.  The prior 35 U.S.C. 112(a)&(b) rejections of claims 14-17 and 23 have been withdrawn.
Applicant’s amendments to claims 1, 14, and 23 are sufficient to overcome the 35 U.S.C. 103 rejections of claims 1-17 and 23 made in the final rejection filed 1 February 2022.  See reasons for allowance below.  The 35 U.S.C. 103 rejections of claims 1-17 and 23 have been withdrawn.
Applicant’s arguments with respect to amended claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1, 3, and 5-13 are allowed.
Claims 2, 4, and 14-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the semiconductor device of claim 1 in the combination of limitations as claimed, noting particularly the newly presented limitations of the claim, “each of the first, second, third, and fourth terminals including a corresponding first doped portion having the second conductivity type and a second dopant concentration in a corresponding second doped portion having the second conductivity type and a third dopant concentration greater than the first concentration, the second dopant concentration greater than the third dopant concentration and the implanted region extending directly between the second doped portions and the second buried layer; a dielectric layer that touches the implanted region and the second doped portions; and an electrode layer that touches the dielectric layer and extends over the second doped portions.”
The prior art of record fails to teach the magnetic sensor of claim 14 in the combination of limitations as claimed, noting particularly the newly presented limitations of the claim, “each doped region including a first doped portion within the implanted region and having a higher majority carrier concentration than the implanted region, and each doped region including a second doped portion within the first doped portion and having a higher majority carrier concentration than the first doped portion, the implanted region and the doped regions including majority carriers of the same conductivity type, and the implanted region extending directly between the second buried semiconductor layer and the second doped portions; a dielectric layer on the implanted region and the first doped portions [ ]; [and] an electrode layer on the dielectric layer, the electrode layer extending over the first, second, third, and fourth doped regions.”
The prior art of record fails to teach the semiconductor device of claim 23 in the combination of limitations as claimed, noting particularly the newly presented limitation of the claim, “wherein each of the doped regions is surrounded by and touches the well region on three sides.
Sun ‘631 represents the closest prior art of record.  See the non-final rejection filed 1 February 2022.  However, the doped regions (1301-1304) of Sun ‘631 fail to include both first doped portions and second doped portions having the relative concentrations as claimed.  These doped regions (1301-1304) comprise only a single doped portion.  Even if these doped regions (1301-1304) were split into first doped portions and second doped portions, there is no suggestion that the first doped portion, the second doped portion, and the well region would have the relative dopant concentrations as claimed.  Further, said doped regions (1301-1304) do not touch the well region (120) on three sides.  Instead, these doped regions (1301-1304) touch the well region (120) on only one side.
Neither Sun ‘131, nor any of the other prior art references made of record, cure these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826